Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and12 are rejected under 35 U.S.C. 103 as being unpatentable over Roa-Espinosa et al ‘171 (US 2012/0231171) in view of Kannan et al (US 2017/0088480). Roa-Espinosa et al ‘171 discloses fertilizer granules wherein the granules are coated with at least one superabsorbent polymer. (See Paragraphs [0009] and [0010].) The difference between the composition and method disclosed by Roa-Espinosa et al ‘171, and that recited in claims 1-9, 11 and 12, is that Roa-Espinosa et al ‘171 does not disclose that the fertilizer particles should be coated with at least two superabsorbent layers. Kannan et al disclose fertilizer granules coated with polymers, and teach in Paragraphs [0008] and [0059] that multiple layers of the same or different coating materials surrounding the core. It would be obvious from Kannan et al to provide at least two layers of the superabsorbent polymer in the composition of Roa-Espinosa et al ‘171. One of ordinary skill in the art would be motivated to do so, since Kannan et al establish the conventionality of coating fertilizer particles with multiple layers of polymers, and  Roa-Espinosa et al ‘171 discloses in Paragraph [0009] that “at least one” superabsorbent polymer should be provided in the composition. Regarding claims 3 and 4, Roa-Espinosa et al .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roa-Espinosa et al ‘171 in view of Kannan et al as applied to claim 1 above, and further in view of Jablon et al (US 2016/0340266). It would be further obvious from Jablon et al to include a mineral oil or paraffin wax as a coating for the granules of Roa-Espinosa et al ‘171. One of ordinary skill in the art would be motivated to do so, since Jablon et al establish the conventionality of such coatings in Paragraphs [0018] and [0019].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roa-Espinosa et al ‘171 in view of TEERANITAYATARN (US 2017/0238546). Roa-Espinosa et al ‘171 discloses a method for coating fertilizer granules with at least one superabsorbent polymer. (See Paragraphs [0009] , [0010], [0016], [0017] and [0018].) The differences between the process disclosed by Roa-Espinosa et al ‘171, and that recited in claim 13, is that Roa-Espinosa et al ‘171 does not disclose that the superabsorbent polymer and fertilizer should be provided in first and second containers, and that an instruction manual should be included. It would be obvious to provide the superabsorbent polymer and fertilizer in containers in the process of Roa-Espinosa et al ‘171. One of ordinary skill in the art would be motivated to do so, since it is conventional to store chemical ingredients in containers before processing. It would be further obvious from TEERANITAYATARN to provide an instruction manual for the user of the process of Roa-Espinosa .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “selected from…and” is improper Markush or alternative terminology.
Roa-Espinosa et al ‘586 is made of record for disclosing coating fertilizer granules with superabsorbent polymers.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736